      Case 1:19-cv-10622-PAE-OTW Document 77 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMES H. BRADY,

                                       Plaintiff,                      19 Civ. 10622 (PAE)
                        -v-

 MARK S. FRIEDLANDER, ESQ., et al.,                                            ORDER

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion from plaintiff James H. Brady seeking reconsideration

of its September 8, 2020 amended decision. See Dkts. 73, 76. Defendants shall file their

responses, if any, to Brady’s motion by Wednesday, September 30, 2020. Absent further order,

the motion will be considered fully submitted as of that date.

       The Clerk of Court is directed to mail a copy of this order to Brady.

       SO ORDERED.


                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 23, 2020
       New York, New York
